RENT SUPPLEMENT PAYMENTS
Title 63 Ohio St. 1085 [63-1085] — 63 Ohio St. 1099 [63-1099] (1972) does not provide for a "rent supplement payment" for businesses.  The Attorney General has received your opinion request wherein you ask the following question: "If a business relocatee within the definition of S.B. 298 does not qualify for an 'in lieu of' payment under S.B. 298, would he be eligible for a 'rent supplement payment' which is an allowable item of relocation benefits under various Federal and State relocation programs, but is not mentioned in S.B. 298 ?" Senate Bill 298 was codified as the Oklahoma Relocation Assistance Act in Title 63 Ohio St. 1085-1099 [63-1085-1099]. The pertinent provisions which provide for payments to displaced persons and businesses for property taken by the State are found in Title 63 Ohio St. 1087 [63-1087] (1971).  Section 63 Ohio St. 1087 [63-1087] states, in part: "A. If a state agency acquires real property for public use in any federally assisted project, it shall make fair and reasonable payments to displaced persons and businesses, as required by this act, for: "1. Actual reasonable expenses in moving himself, his family, business, farm operation, or other personal property; "2. Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the state agency; and "3. Actual reasonable expenses in searching for a replacement business or farm.  "C. Any displaced person eligible for payments under subsection A of this section who is displaced from his place of business or from his farm operation and who elects to accept the payment authorized by this subsection in lieu of the payment authorized by subsection A of this section may receive a fixed payment in an amount equal to the average annual net earnings of the business or farm operation, except that such shall not be less than Two Thousand Five Hundred Dollars ($2,500.00) nor more than Ten Thousand Dollars ($10,000.00). In the case of a business no payment shall be made under this subsection unless the state agency is satisfied that the business: "1. Cannot be relocated without substantial loss of existing patronage; and "2. Is not a part of a commercial enterprise having at least one other establishment not being acquired by the state, which is engaged in the same or similar business.  These provisions above quoted provide payments for displaced persons and businesses, for property taken by a State agency. There are other sections in this act which provide payments for persons displaced from dwelling houses, however those sections are not relevant to the question asked.  As there is no express provision providing for rent supplement payments to a displaced business in the above quoted section, any such payment would have to be construed as an implied payment. The general rule in construing legislative enactments is found in Special Indemnity Fund v. Harold, 398 P.2d 827 (1964), wherein the Court stated: "In construing a legislative enactment, the cardinal rule is to ascertain and give effect to legislative intention. That intention is to be first sought in the language of the statute itself, and if it is then plainly expressed it must be followed without further inquiry." Also in McVicker v. Board of County Commissioner of Caddo County, 442 P.2d 297 (1968), the Court stated: "All courts recognize that if the wording of a provision of a statute or constitution is plain, clear and unambiguous, its evident meaning must be accepted and there is no reason or justification for the use of interpretive devices to fabricate a different meaning." In construing the above quoted sections of the Oklahoma Relocation Assistance Act, it is clear that those provisions do not expressly provide for "rent supplement payments" nor can such payments be implied.  It is, therefore, the opinion of the Attorney General that your question should be answered in the negative in that 63 Ohio St. 1085 [63-1085] — 63 Ohio St. 1099 [63-1099] (1971) does not provide for a "rent supplement payment" for businesses.  (Steven E. Moore)